Citation Nr: 9909854	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-11 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to restoration of a 70 percent rating for 
bilateral hearing loss and to a rating in excess of 70 
percent for this disorder. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active military service from July 1940 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increased rating for 
bilateral hearing loss, and reduced the rating from 70 to 50 
percent.  In May 1998, the Board remanded the case to the RO 
for further development and consideration.  However, as more 
fully explained below, the Board finds that another remand is 
necessary.


REMAND

The veteran contends that his bilateral hearing loss is more 
severely disabling than the current rating indicates.  He 
says his hearing has not improved since September 1995, when 
the 70 percent rating was assigned, meaning the reduction 
in rating to 50 percent was inappropriate.  He claims that 
his speech discrimination scores improved between September 
1995 and April 1996, not because his hearing improved, but 
because he learned to read lips.

When the Board remanded the case to the RO in May 1998, it 
was specifically requested that the veteran be scheduled for 
a VA otolaryngologic examination, with audiometric studies, 
to determine the current severity of his bilateral hearing 
loss.  The record reflects that the RO submitted a "VARO C&P 
Worksheet" requesting an "audio" examination.  In July 
1998 the veteran underwent a VA "audio" examination, 
including audiometric testing.  However, it does not appear 
that this was an otolaryngologic examination, and does not 
appear to have been conducted by an otolaryngologist.  The 
Board notes that the audiometric testing conducted in July 
1998 is sufficient, and need not be repeated.

The Board also notes that in the March 1999 Written Brief 
Presentation, the veteran's representative contended that the 
RO did not fully comply with the remand order directing the 
RO to schedule an otolaryngologic examination, as the only 
examination conducted was an audio exam, which provided an 
audiometric study.  The Board agrees with the 
representative's contentions.

The Board also notes that in the May 1998 remand the RO was 
directed to obtain from the veteran the names and addresses 
of any additional medical care providers who have treated him 
for bilateral hearing loss since May 1996, and obtain copies 
of all pertinent records and associate them with the claims 
folder.  In a June 1998 letter, the RO provided a VA Form 21-
4138, for the veteran to indicate the names, addresses, and 
dates of treatment for all providers who treated his 
bilateral hearing loss since May 1996, and provided VA Forms 
21-4142, Authorizations for Release of Information, to be 
used for non-VA providers.  The record reflects that the only 
response received from the veteran was a November 1998 VA 
Form 21-4138 in which the veteran noted that a VA Form 21-
4142 was submitted on June 16, 1998 from Dr. Weir. It is 
unclear, however, where the referenced Form 21-4142 is 
located.  The Board notes that there is a letter dated in 
July 1996 from Dr. Weir, and it is unclear whether the 
veteran was referring to additional records from Dr. Weir 
that should be obtained. 

The Board regrets the necessity to once again remand this 
case for additional development by the RO, but finds that 
there is no other alternative.  In light of the U.S. Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) recent directive 
to the Board regarding remands, the Board is compelled to 
remand this case for the RO to fully comply with the Board's 
remand.  Stegall v. West, 11Vet. App. 268 (1998).  In Stegall 
the Court held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders and that a remand by the Board imposes upon the 
RO a concomitant duty to ensure compliance with all of the 
terms of the remand.  The Board recognizes that another 
remand will only further delay the adjudication of the 
veteran's appeal.  However, there has been a failure to 
comply with the terms of the Board's May 1998 remand order, 
thus rendering the record incomplete and impeding the Board's 
review.  This developmental deficiency must be addressed 
prior to the Board rendering a decision.  


In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain complete and 
current treatment records from Dr. Weir, 
pursuant to the Authorization for Release 
of Information that was apparently 
submitted by the veteran in June 1998.  
If such authorization is unavailable, the 
RO should obtain another authorization 
from the veteran.  

2.  The claims folder should be forwarded 
for review and opinion by an 
otolaryngologist.  The examiner should 
review the audiometric studies (and 
specifically speech discrimination 
scores) from July 1998, April 1996, and 
September 1995, and comment on the 
discrepancies, including expressing an 
opinion as to whether such improvement 
could result from the veteran's ability 
to read lips rather than from improved 
hearing acuity.  The examiner should 
explain the rationale for any opinion.

3.  The RO should then review the claim.  
If it remains denied, the veteran and 
his representative should be provided an 
appropriate supplemental statement of 
the case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


